         Case 2:20-cv-03649-PBT Document 39 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 POLYSCIENCES, INC.                                :
                                                   :
                       Plaintiff,                  :
                                                   :   Civil Action No. 2:20-cv-03649-PBT
               v.                                  :
                                                   :
 JOSEPH T. MASRUD,                                 :
                                                   :
                       Defendant.
                                                   :
                                                   :

            PLAINTIFF’S MOTION FOR LEAVE TO FILE A REPLY
   IN SUPPORT OF ITS MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

       Plaintiff Polysciences, Inc. (“Polysciences”) moves the Court for leave to file a reply to

non-party Mathew Griffin’s (“Griffin”) Opposition to Polysciences’ Motion to Compel

Compliance with Subpoena (Dkt. No. 37) (“Griffin’s Opposition”). A proposed reply brief

accompanies this filing. The purpose of the proposed reply submission is to address several

inaccuracies and misleading statements that were included in Griffin’s Opposition.

       WHEREFORE, Polysciences requests leave to file a reply to Griffin’s opposition to the

Motion to Compel Compliance with Subpoena.


Dated: January 19, 2021                     Respectfully submitted,

                                            /s/ Eric E. Reed
                                            Eric E. Reed
                                            Fox Rothschild LLP
                                            2000 Market Street, 20th Floor
                                            Philadelphia, PA 19103
                                            (215) 299-2741 - direct
                                            (215) 299-2150 - fax
                                            EReed@foxrothschild.com
                                            Attorneys for Plaintiff Polysciences, Inc.




                                               1
         Case 2:20-cv-03649-PBT Document 39 Filed 01/19/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on the below date, he filed the foregoing with the

Court using the ECF system, which will provide notice and a copy to counsel of record.



Date: January 19, 2021                             /s/ Eric E. Reed
                                                   Eric E. Reed
